DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/24/2022.	
3.	Claims 1-6, 9, 11-19 are pending. Claims 1-6, 9, 11-19 are under examination on the merits. Claims 1, 11, 13 are amended. Claims 7-8, 10 are cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-6, 9, 11-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13 recites “wherein a transmittance of the layer at a wavelength of 400 nm is 99.0% or more”, wherein applicant fails to articulate by sufficiently distinct functional language, the layer thickness that the transmittance at a wavelength of 400 nm is measured, thus claim 13 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 14-19 being depended on claim 13 are rejected as well. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi et al. (WO 2016/174788, equivalent to US Pub. No. 2018/0134872 A1, hereinafter “”872”) in view of Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “”973”).  

Regarding claims 1-7,12: “872 teaches a plastic lens (Page 1, [0001]; Page 1, [0010]) comprising an ultraviolet absorbing agent (Page 1, [0012]), and a resin material such as  thiourethane resin (Page 6, [0080]; Page 7, [0086]; Page 8, [0089] or an episulfide resin (Page 6, [0080]; Page 7, [0081]; Page 7, [0083]; Page 8, [0089]). “872 does not expressly teach a compound represented by Formula (1) as set forth.  

    PNG
    media_image1.png
    161
    332
    media_image1.png
    Greyscale

However, “973 teaches a lens for spectacles (Page 34/63, [0123]), comprising: a resin (Page 31/63, [0100]; Page 32/63, [0104]; Page 35/63, [0128]), and a compound represented by Formula (1) (Page 9/63, [0007]), and at least one ultraviolet absorbing agent selected from a triazine-based ultraviolet absorbing agent and a benzotriazole-based ultraviolet absorbing agent (Page 20/63, [0047]), wherein the resin is at least one resin selected from the group consisting 
                                                                              

    PNG
    media_image2.png
    191
    219
    media_image2.png
    Greyscale
                                    
    PNG
    media_image3.png
    71
    230
    media_image3.png
    Greyscale


In an analogous art of a composition for plastic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the plastic lens composition by “872, so as to include a compound represented by Formula (1) as taught by “973, and would have been motivated to do so with reasonable expectation that this would result in providing a polymer material which does not cause precipitation of an ultraviolet absorber or bleed-out due to long-term use, has excellent long-wave ultraviolet absorbing ability and is excellent in light resistance by maintaining this absorbing ability for a long period of time as suggested by “973 (Page 8/63, [0005]).
                                                                              

Regarding claim 11: “872 teaches a plastic lens (Page 1, [0001]; Page 1, [0010]), further comprising: at least one ultraviolet absorbing agent selected from a triazine-based ultraviolet 
“973 teaches the lens for spectacles (Page 34/63, [0123]), further comprising: at least one ultraviolet absorbing agent selected from a triazine-based ultraviolet absorbing agent and a benzotriazole-based ultraviolet absorbing agent (Page 20/63, [0047]).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuichi et al. (WO 2016/174788, equivalent to US Pub. No. 2018/0134872 A1, hereinafter “”872”) in view of Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “”973”) as applied to claim 1 above, and further in view of Masakazu Murakami (WO 2015/163313, equivalent to US Pub. No. 2017/0029553 A1, hereinafter “”553”). 

Regarding claim 9: The disclosure of “872 in view of “973 is adequately set forth in paragraph 9 above and is incorporated herein by reference.  “872 in view of “973 does not expressly teach a refractive index of the resin is higher than 1.65. 
However, “553 teaches a polymerizable composition for optical materials (Page 1, [0001]), and in particular a plastic eyeglass lens is comprised of the optical material (Page 10, Claims 10) having a refractive index of e-line is in a range of 1.6 to 1.8 (Page 6, [0118]; Page 10, Claim 9) with benefit of providing to reduce the thickness of a lens, a plastic material having a high refractive index, reducing chromatic aberration, and a plastic material having a high Abbe number is desired (Page 1, [0002]; Page 2, [0041). 
In an analogous art of a composition for plastic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin material by “872 so as to include a refractive index of the resin is higher than 1.65 as taught by “553, and would have been motivated to do so with reasonable expectation that this would result in providing to reduce the thickness of a lens, a . 

11.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi et al. (WO 2016/174788, equivalent to US Pub. No. 2018/0134872 A1, hereinafter “”872”) in view of Hanaki et al. (JP 2009-067973 A, machine translation, hereinafter “”973”) as applied to claim 1 above, and further in view of Nishida et al. (JP 2015-0105993 A, machine translation, hereinafter “”993”) or Sadako Okamura (JP 2016-010947 A, machine translation, hereinafter “”947”). 
	
Regarding claims 13-19: The disclosure of “872 in view of “973 is adequately set forth in paragraph 9 above and is incorporated herein by reference.  “872 teaches the molding method for obtaining the plastic lens is not particularly limited, and examples thereof include a method in which a coating solution containing the additives and a resin or a raw material monomer is applied to a substrate and a film is formed by heating, ultraviolet irradiation, or drying, a method in which the additives of is kneaded and mixed with a resin or a raw material monomer and molding is carried out by using an extruder or the like, and a casting polymerization method in which the additives of are dissolved in a raw material monomer, casted in a mold or a glass mold, and cured by heating, ultraviolet irradiation, or drying (Page 9, [0092]). “872 in view of “973 does not expressly teach a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support.
However, “993 teaches a protective sheet for a liquid crystal screen, wherein a plurality of transparent sheet-like substrates having different hardness from each other are laminated (Page 5/15, [0001]; Page 7/15, [0011]) with benefit of providing to improve the light resistance of an image display device member (Page 7/15, [0010]; Page 10/15, [0026])) or to shield blue light 
	Alternatively, “947 teaches a hard coat transfer film capable of imparting a hard coat layer having a function of shielding a so-called blue light to a desired location, and a polymer resin plate or a polymer resin film having a hard coat layer (Page 5/16, [0001]) with benefit of providing to produce a hard coat transfer film exhibiting hard coat properties simultaneously exhibiting blue light shielding property, and suppressing yellowing, and to provide a hard coat transfer film obtained by the method and a molded article imparted with hard coat properties (Page 7/16, [0011]). 
In an analogous art of a protective sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the protective sheet by “872 to a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support as taught by ‘’993, and would have been motivated to do so with reasonable expectation that this would result in providing to improve the light resistance of an image display device member (Page 7/15, [0010]; Page 10/15, [0026]) or to shield blue light (including a long-wavelength ultraviolet region) from a display device as suggested by ‘993 (Page 7/15, [0012]; Page 11/15, [0032]). 
In an analogous art of a protective sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the protective sheet by “872 to a display comprising a protective sheet comprises a support, and a layer that is disposed on at least one surface of the support as taught by ‘’947, and would have been motivated to do so with reasonable expectation that this would result in providing to produce a hard coat transfer film exhibiting hard coat properties simultaneously exhibiting blue light shielding property, and suppressing yellowing, and to 
Pertaining specifically to claim 1, since “872 in view of “973 teaches identical or substantially identical layer that is disposed on at least one surface of the support and contains a compound represented by Formula (1) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed  (i.e., a transmittance of the layer at a wavelength of 400 nm is 99.0% or more). If there is any difference between the product of “872 in view of “973 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-6, 9, 11-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/08/2022